[Cite as State v. Galluzzo, 2019-Ohio-2999.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                      CHAMPAIGN COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :   Appellate Case No. 2018-CA-26
                                                     :
 v.                                                  :   Trial Court Case Nos. 2018-CRB-399
                                                     :   and 2018-TRD-1000
 MICHAEL ANTHONY GALLUZZO                            :
                                                     :   (Criminal Appeal from Municipal Court)
         Defendant-Appellant                         :
                                                     :

                                                ...........

                                               OPINION

                              Rendered on the 26th day of July, 2019.

                                                ...........

ROGER A. STEFFAN, Atty. Reg. No. 0086330, Assistant Municipal Court Prosecuting
Attorney, 205 South Main Street, Urbana, Ohio 43078
       Attorney for Plaintiff-Appellee

MICHAEL ANTHONY GALLUZZO, P.O. Box 710, Saint Paris, Ohio 43072
     Defendant-Appellant, Pro Se

                                               .............




WELBAUM, P.J.
                                                                                            -2-




       {¶ 1} Defendant-appellant, Michael Anthony Galluzzo, appeals pro se from his

conviction in the Champaign County Municipal Court after a jury found him guilty of failing

to comply with the order or signal of a police officer, resisting arrest, and driving under

suspension. In support of his appeal, Galluzzo contends that the trial court erred in

denying his demurrer to the trial court’s territorial jurisdiction without holding a hearing as

required by R.C. 2941.62. Galluzzo also contends that the trial court erred in failing to

require the State to place proof of territorial jurisdiction on the record. Galluzzo further

contends that the trial court erred in failing to address his claim that the trial court lacked

personal jurisdiction over him. For the reasons outlined below, the judgment of the trial

court will be affirmed.



                            Facts and Course of Proceedings

       {¶ 2} On May 11, 2018, Galluzzo was charged by complaint in the Champaign

County Municipal Court with one count of failing to comply with the order or signal of a

police officer in violation of R.C. 2921.331(A), a misdemeanor of the first degree; one

count of obstructing official business in violation of R.C. 2921.31(A), a misdemeanor of

the second degree; one count of resisting arrest in violation of R.C. 2921.33(A), also a

misdemeanor of the second degree; and one count of disorderly conduct in violation of

R.C. 2917.11(A)(5), a misdemeanor of the fourth degree. In a separate traffic case,

Galluzzo was also charged with driving under suspension in violation of Saint Paris

Codified Ordinance 71.28(A), a first degree misdemeanor.

       {¶ 3} The aforementioned charges arose from a traffic stop in Saint Paris,
                                                                                          -3-


Champaign County, Ohio. The traffic stop was initiated after a police officer, who was

familiar with Galluzzo and knew that Galluzzo had a suspended driver’s license, observed

Galluzzo driving a vehicle on East Main Street in Saint Paris. In the bill of particulars, it

was alleged that Galluzzo ignored the officer’s commands to return to his vehicle after

being pulled over. It was also alleged that Galluzzo ignored repeated commands to get

on the ground and place his hands behind his back. Instead of complying with the

officer’s orders, Galluzzo attempted to get back inside his vehicle and interfered with his

arrest, which ultimately took five officers to effectuate.

       {¶ 4} After being arrested and charged for this conduct, Galluzzo refused to enter

a plea to the charges. As a result, the trial court entered a not guilty plea on Galluzzo’s

behalf and scheduled the matter for a jury trial. Prior to trial, Galluzzo filed multiple pro

se pleadings wherein he challenged the trial court’s territorial jurisdiction by demurrer.

Galluzzo also generally challenged the jurisdiction of the trial court “territorial or

otherwise.”   At a pretrial hearing, the trial court found that Galluzzo’s jurisdictional

challenge lacked merit and ordered the trial to go forward as scheduled.

       {¶ 5} Following the presentation of the State’s evidence at trial, the trial court

granted Galluzzo a Crim.R. 29 acquittal on the charges for obstructing official business

and disorderly conduct. However, after deliberations, the jury found Galluzzo guilty of

failing to comply with the order or signal of a police officer, resisting arrest, and driving

under suspension. The trial court thereafter sentenced Galluzzo to a total of 180 days

in jail with 150 days suspended and five days of jail-time credit. Galluzzo was also

ordered to pay a $400 fine for failure to comply, a $150 fine for resisting arrest, and a

$100 fine for driving under suspension, plus court costs.
                                                                                             -4-


       {¶ 6} Galluzzo now appeals from his conviction, raising a single assignment of

error for review.



                                    Assignment of Error

       {¶ 7} Under his sole assignment of error, Galluzzo raises several arguments

pertaining to the trial court’s jurisdiction. Galluzzo first contends that the trial court erred

in denying his demurrer to the trial court’s territorial jurisdiction without holding a hearing.

In support of this claim, Galluzzo relies on R.C. 2941.57, which permits demurrers to

indictments, and R.C. 2941.62, which requires an immediate hearing thereon.

       {¶ 8} This court has previously rejected similar claims made by Galluzzo on

grounds that demurrers have been abolished in traffic and misdemeanor cases. See,

e.g., Village of St. Paris v. Galluzzo, 2d Dist. Champaign No. 2014-CA-4, 2014-Ohio-

3260, ¶ 9-10 (“Galluzzo I”); Dayton v. Galluzzo, 2d Dist. Montgomery No. 25913, 2014-

Ohio-4854, ¶ 5-6 (“Galluzzo II”); Saint Paris v. Galluzzo, 2d Dist. Champaign No. 2014-

CA-29, 2015-Ohio-3385, ¶ 35-36 (“Galluzzo III”). Because the instant case involves

misdemeanor offenses, we find that the trial court did not err in denying Galluzzo’s

demurrer and that Galluzzo’s reliance on R.C. 2941.57 and R.C. 2941.62 is misplaced.

       {¶ 9} Galluzzo next contends that the trial court erred in failing to require the State

to place proof of the trial court’s territorial jurisdiction on the record. R.C. 1901.02(B)

sets forth the territorial jurisdiction of municipal courts and provides that: “The Champaign

county municipal court has jurisdiction within Champaign County.” Because municipal

courts in Ohio have jurisdiction over misdemeanors occurring within their territorial

jurisdiction, see R.C. 1901.20(A)(1), the complaint filed against Galluzzo alleging that he
                                                                                                 -5-


committed misdemeanor offenses in Saint Paris, Champaign County, Ohio, properly

invoked the jurisdiction of the trial court. See State v. Mbodji, 129 Ohio St.3d 325, 2011-

Ohio-2880, 951 N.E.2d 1025, ¶ 11-12.

       {¶ 10} Galluzzo’s claim that the State failed to place proof of the trial court’s

territorial jurisdiction on the record cannot be reviewed on appeal because Galluzzo failed

to file the transcript of his jury trial.    Without this transcript, we must presume the

regularity of the proceeding, which includes a presumption that the State established at

trial that the offenses in question occurred within the territorial jurisdiction of the trial court,

i.e., Champaign County.        See State v. Erickson, 2d Dist. Montgomery Nos. 25843,

25844, 2014-Ohio-1536, ¶ 10, citing Columbus v. McCash, 10th Dist. Franklin No. 11AP-

1118, 2012-Ohio-3167, ¶ 17.

       {¶ 11} Galluzzo also contends that the trial court erred in failing to address his

claim that the trial court lacked personal jurisdiction over him. We note that no specific

argument with regard to personal jurisdiction was ever raised before the trial court;

however, Galluzzo did generally challenge the trial court’s jurisdiction. From what this

court can discern from Galluzzo’s appellate brief, Galluzzo believes that the trial court

lacked personal jurisdiction because he never provided consent to such jurisdiction and

because he was not served a copy of the summons. Both of these claims lack merit.

       {¶ 12} In Galluzzo II, this court rejected Galluzzo’s claim that the trial court lacked

personal jurisdiction over him due to lack of consent. Galluzzo II, 2d Dist. Montgomery

No. 25913, 2014-Ohio-4854, ¶ 7-9. In rejecting this claim, we noted that Section 3,

Article 18 of the Ohio Constitution provides municipalities with the authority to exercise

all powers of local self-government, including police power to enforce the municipalities’
                                                                                          -6-

regulations. Id. at ¶ 8. Since municipal courts have jurisdiction over misdemeanors

committed within their territorial limits, we held that there was no question that the Dayton

Municipal Court had jurisdiction over Galluzzo for committing a traffic offense within the

City of Dayton. Id. at ¶ 8-9. The same reasoning applies to the present case, as there

is no question that the Champaign County Municipal Court had jurisdiction over Galluzzo

for committing the instant misdemeanor offenses in Champaign County.

       {¶ 13} With regard to service of the summons, even if Galluzzo had not been

properly served, personal jurisdiction was accomplished through Galluzzo’s arrest and

subsequent arraignment in open court on May 16, 2018, during which the charges were

read and explained to him. See State v. White, 2d Dist. Clark No. 95-CA-128, 1996 WL

354923, *1 (June 28, 1996) (personal jurisdiction was “accomplished by the arrest of

[defendant] and his arraignment in open court upon the indictment”); State v. Sunnycalb,

12th Dist. Butler No. CA95-04-059, 1995 WL 684109, *3 (Nov. 20, 1995) (“[a]lthough

appellant was never served with a copy of the indictment, the trial court had personal

jurisdiction over him pursuant to appellant’s appearance before the court at his

arraignment”). See also State v. Neff, 11th Dist. Trumbull No. 93-T-4876, 1994 WL

45260, *2 (Feb. 4, 1994); State v. Jones, 76 Ohio App.3d 604, 606, 602 N.E.2d 751 (1st

Dist.1991). Therefore, Galluzzo’s claim that the trial court lacked personal jurisdiction

due to a service failure lacks merit.

       {¶ 14} For the foregoing reasons, Galluzzo’s sole assignment of error is overruled.



                                        Conclusion

       {¶ 15} Having overruled Galluzzo’s sole assignment of error, the judgment of the
                                               -7-


trial court is affirmed.



                               .............



DONOVAN, J. and FROELICH, J., concur.



Copies sent to:

Roger A. Steffan
Michael Anthony Galluzzo
Hon. Gil S. Weithman